EXHIBIT 10T

 

Bristol-Myers Squibb Company

 

2002 STOCK INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Bristol-Myers Squibb Company (the “Company”) has granted you an option to
purchase a number of shares of the Common Stock of Bristol-Myers Squibb Company,
(the “Option”), at the specified price set forth in the above Grant Summary. The
Expiration Date of the grant is set forth above. This grant is subject in all
respects to the terms, definitions and provisions of the Bristol-Myers Squibb
Company 2002 Stock Incentive Plan (the “Plan”) adopted by the Company.

 

This Option is granted upon and subject to the following terms and conditions:

 

1. Vesting Schedule. You must remain in the continuous employment of the Company
or one of its subsidiaries (the “Company”) for a period of one-year following
the date of this grant before you are permitted to exercise any portion of the
Option. Thereafter, except as specifically set forth below, this Option may be
exercised in the following manner: (a) only to the extent of 25 percent of the
number of shares to which this Option applies on or after the first anniversary
and prior to the second anniversary of the date of grant hereof; (b) only to the
extent of 50 percent of the number of shares to which this Option applies on or
after the second anniversary and prior to the third anniversary of the date of
grant hereof; and (c) only to the extent of 75 percent of the number of shares
to which this Option applies on or after the third anniversary and prior to the
fourth anniversary of the date of grant hereof.

 

These provisions do not apply if you (a) are 60 years old; (b) die while
employed by the Company; (c) retire; or (d) cease to be employed by the Company
(i) on or after your 65th birthday, (ii) after your 55th birthday and you have
completed 10 years of service, (iii) on or after the date the sum of your age
plus years of service, when rounded up to the next highest number, equals at
least 70 and you have completed ten years of service with the Company and your
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company, or
(iv) for any reason other than death, resignation, willful misconduct, or
activity deemed detrimental to the interest of the Company. If you terminate
from the Company under clause (d)(iii) or (d)(iv), you must sign a General
Release and, where applicable, a non-solicitation and/or non-compete agreement
with the Company for these provisions to be inapplicable.

 

2. Option Exercise and Payment. To exercise the Option, in whole or in part, you
must notify the Company’s designated broker/agent in a manner designated by the
Plan Administrator. This notification will be effective upon receipt by the
Company’s designated broker/agent and must be received on or before the
specified Expiration Date. If the specified Expiration Date falls on a day that
is not a regular business day at the Company’s executive office in New York City
or broker/agent’s office, then the exercise notification must be received on or
before the last regular business day prior to the Expiration date.

 

Payment must be made in the form of a wire transfer, personal check, or money
order, payable in U.S. dollars and on a U.S. bank to the order of the Company’s
designated broker/agent; or by authorizing the Company’s designated broker/agent
to sell the shares acquired upon the exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price, applicable brokerage fees, and any withholding and/or taxes and
applicable fees resulting from such exercise as described in Section 3 hereof;
or, if not problematic under local law, by delivery of a certificate or
certificates for shares of Common Stock of the Company owned by you for at least
six months having a fair market value at the date of exercise equal to the
purchase price for such shares, or in a combination of the foregoing; provided,
however, that payment in shares of Common Stock of the Company will not be
permitted unless at least 100 shares of Common Stock are required and delivered
for such purpose. Any stock certificate or certificates so delivered must be
endorsed, or accompanied by an appropriate stock power, to the order of
Bristol-Myers Squibb Company, with the signature guaranteed by a bank or trust
company or by a member firm of the New York Stock Exchange. In lieu of the
physical delivery of certificate(s), you may submit certificates by attestation.

 

No shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirement of any stock exchange upon which the shares may then be listed.

 

3. Withholding and Employment Taxes Upon Exercise of Option. You must pay the
Company upon its demand any amount for the purpose of satisfying its liability,
if any, to withhold federal, state or local income or earnings tax or any other
applicable tax or assessment (plus interest or penalties thereon, if any, caused
by a delay in making such payment) incurred by reason of your exercise of
options or the transfer of shares thereupon. You may satisfy your withholding
tax obligations by authorizing the Company’s designated broker/agent to sell an
appropriate number of shares being issued on exercise to cover the federal,
state, local and FICA taxes. If on the date of exercise, you are an executive
officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, you must use share withholding to satisfy the obligation
to pay federal, state, local and FICA taxes to be withheld on the exercise.

 

4. Non-Transferability. This grant is not transferable other than by will or by
the laws of descent and distribution.

 

5. Termination of Employment.

 

(a) Retirement. If you terminate from the Company (i) on or after your
sixty-fifth birthday, (ii) on or after your fifty-fifth birthday and you have
ten years of service with the Company, or (iii) on or after the date the sum of
the your age plus years of service, when rounded



--------------------------------------------------------------------------------

up to the next highest number, equals at least 70 and you have completed ten
years of service with the Company and your employment terminates for any reason
other than death, disability, resignation, willful misconduct, or activity
deemed detrimental to the interest of the Company, provided you sign a general
release, your termination of employment will be deemed a retirement. If you are
retired from the Company, and your Option was granted more than one year prior
to your retirement, the Option will fully vest on your retirement date and you
will have the remainder of the term of the grant to exercise your Option.

 

(b) Military or Government Service. Whether military or government service or
other bona fide leave of absence shall constitute termination of employment for
the purpose of this Option shall be determined in each case by the Compensation
and Management Development Committee or its successor committee (the
“Committee”) in its sole discretion.

 

(c) Disability. If you have been continuously employed by the Company for more
than one year after the granting of this Option and you retire or otherwise
cease to be so employed by reason of disability, entitling you to receive
payments under a disability pay plan of the Company, you shall be treated as
though you remained in the employ of the Company until the earlier of (i)
cessation of payments under the disability pay plan, (ii) death, or (iii)
attainment of 65th birthday.

 

(d) Death. If you die while you are employed by the Company and you have held
this Option less than a year prior to your death, the Option will lapse. If you
die while you are employed by the Company and you have held this Option for more
than one year prior to your death, the Option will not lapse until the
Expiration Date. If you die after you have terminated from the Company and you
are not retired from the company or on disability at the time of your death, and
your death occurs within the three-month post termination exercise period, the
option will lapse one year after your date of death or on the tenth anniversary
of the grant date, whichever is earlier. Your personal representative or your
estate may exercise your Option before they lapse.

 

(e) Other. If you resign from the Company and you are not eligible to retire,
any unvested Option shares will lapse on your termination date. You may exercise
any vested Option shares within three months of your termination date. If your
employment is terminated by the Company for reasons other than misconduct or
other conduct deemed detrimental to the interests of the Company, and you are
not eligible to retire, the vesting of this Option will be accelerated provided
you have been continuously employed by the Company for more than one year
following the grant date and you sign a General Release. You may also be
required to sign a non-compete and/or non-solicitation agreement to receive
accelerated vesting treatment. Again, you may exercise vested options within
three months of your termination date.

 

6. Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts. You acknowledge that your continued employment with the
Company and the Option are sufficient consideration for this Agreement,
including, without limitation, the restrictions imposed upon you by paragraph 6.

 

a) By accepting this Option, you expressly agree and covenant that during the
Restricted Period (as defined below), you shall not, without the prior consent
of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one per
cent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business;

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date of the termination of your employment with the
Company;

 

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

b) Forfeiture. If the Company determines that you have violated any provisions
of paragraph 6(a) above during the Restricted Period, then you agree and
covenant that:

 

  i) any portion of the Option (whether or not vested) that has not been
exercised as of the date of such determination shall be immediately rescinded;

 

  ii) you shall automatically forfeit any rights you may have with respect to
the Option as of the date of such determination; and



--------------------------------------------------------------------------------

  iii) if you have exercised all or any part of the Option within the
twelve-month period immediately preceding a violation of paragraph 6(a) above
(or following the date of any such violation), upon the Company’s demand, you
shall immediately deliver to it a certificate or certificates for shares of the
Company’s Common Stock with a fair market value (determined on the date of such
demand) equal to the gain realized by you upon such exercise.

 

  iv) The foregoing remedies set forth in paragraph 6(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  c) Definitions. For purposes of this paragraph 6, the following definitions
shall apply:

 

  i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  ii) “Restricted Period” means the period during which you are employed by the
Company and twelve months following the date that you cease to be employed by
the Company for any reason whatsoever.

 

  d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of paragraph
6 are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this Agreement, including, without
limitation, paragraph 6, is held to be unenforceable or invalid, the remaining
parts of paragraph 6 and this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in paragraph 6 is held to be excessively
broad as to period, scope and geographic areas, any such provision shall be
construed by limiting it to the extent necessary to be enforceable under
applicable law.

 

  e) Extension of Restrictions Upon Violation. If you violate any provision of
paragraph 6 during the twelve months following the date you cease to be employed
by the Company, the Restricted Period shall be extended for a period of twelve
months from the date of your last violation.

 

  f) Injunctive Remedies. You acknowledge that the restrictions contained in
this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of such restrictions
will result in immediate and irreparable injury to the Company for which
monetary damages will not be an adequate remedy. You further acknowledge that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance and an equitable
accounting of earnings, profits and other benefits arising from such violation)
in any court or before any judicial body having jurisdiction over such claim,
without the necessity of showing any actual damage or posting any bond or
furnishing any other security. You also agree that any request for such relief
by the Company shall be in addition to and without prejudice to any claim for
monetary damages that the Company may elect to assert.

 

  g) Expenses of Enforcement. If you violate this Agreement, you shall pay the
Company for any and all costs, fees (including, without limitation, attorneys’
fees), expenses and disbursements of the Company in connection with the
enforcement by the Company of this Agreement.

 

7. Adjustments in the Event of Change in Stock. Notwithstanding anything in this
Option Agreement to the contrary, if prior to the Expiration Date any changes
occur in the outstanding Common Stock of the Company by reason of stock
dividends, recapitalization, mergers, consolidations, split-ups, combinations or
exchanges of shares and the like, the aggregate number and class of shares under
the Plan, and the number, class and price of share subject to outstanding
options or awards shall be adjusted appropriately by the Committee, whose
determination shall be conclusive.

 

8. Data Privacy. By entering into this agreement, you (a) authorize the Company
and any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its subsidiaries
such information and data as the Company or any such subsidiary shall request in
order to facilitate the grant of options and the administration of the Plan; (b)
waive any data privacy rights you may have with respect to such information; and
(c) authorize the Company to store and transmit such information in electronic
form.

 

9. Binding Effect. All decisions or interpretations of the Board of Directors or
the Committee with respect to any question arising under the Plan or under this
Option Agreement shall be binding, conclusive and final.

 

10. Waiver. The waiver by the Company of any provision of this Option shall not
operate as or be construed to be a subsequent waiver of the same provision or
waiver or any other provision hereof.



--------------------------------------------------------------------------------

11. Construction. This Option shall be irrevocable during the Option period and
its validity and construction shall be governed by the laws of the State of New
York. The terms and conditions herein set forth are subject in all respects to
the terms and conditions of the Plan, which shall be controlling.

 

Bristol-Myers Squibb Company

By          

 

I understand that this option has been granted to provide a means for me to
acquire and/or expand an ownership position in Bristol-Myers Squibb Company, and
it is expected that I will retain the stock I receive upon the exercise of this
option consistent with the Company’s share retention guidelines in effect at the
time of exercise of this award. In accepting this grant, I hereby agree that
Smith Barney, or such other vendor as the Company may choose to administer the
plan, may provide the Company with any and all account information necessary to
monitor my compliance with the Company’s Share Retention Policy.

 

I hereby agree to the foregoing terms and conditions and accept the grant of the
option subject thereto.